Citation Nr: 1647600	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability featuring degenerative arthritis and disc disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  In June 2007, the Board remanded the claim to the Appeals Management Center (AMC) to obtain the records associated with the Veteran's successful claim for disability benefits from the Social Security Administration (SSA).  Subsequently, in August 2009, the Board reopened the Veteran's claim and again remanded it to the AMC to obtain outstanding medical treatment records and to provide the Veteran with a VA examination.  In September 2011, the Board again remanded the claim for clarification of a medical opinion.

In August 2012, the Board denied the claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (June 2013 Joint Motion), which was granted by the Court in June 2013.  The case was then returned to the Board for further consideration in accordance with the Joint Motion.  In March 2014, the Board once again denied the claim.  The Veteran again appealed this determination to the Court.  The parties filed a new Joint Motion in November 2014 (November 2014 Joint Motion) that was granted by the Court in an Order dated in December 2014.  The March 2014 Board decision concerning service connection for a back disability was vacated, and the case was again returned to the Board for further consideration in accordance with the latest November 2014 Joint Motion.

Thereafter, the case was reassigned to the undersigned Veterans Law Judge (VLJ).  (Prior action by the Board in this matter had been by a VLJ other than the undersigned.)  In May 2015, the Board again remanded this case to the RO for additional development necessary to ensure compliance with the terms of the November 2014 Joint Motion.

The November 2014 Joint Motion notes that the Board issued two decisions on the same date in March 2014: one decision addressed the claim of entitlement to service connection for a back disability, and the second decision remanded two other issues (addressed in a separate decision at that time because those matters featured a different representative assisting the Veteran).  The November 2014 Joint Motion expressly did not disturb the second Board decision from March 2014.  The Board is mindful of the issues addressed in the March 2014 Board remand (a petition to reopen a claim of entitlement to service connection for an acquired psychiatric disability, and a claim of entitlement to service connection for a bilateral leg disability), but the Board has determined that those issues are not properly before the Board at this time.  Those issues were remanded for the limited purpose of directing that the RO must issue a statement of the case (SOC) addressing the issues in accordance with the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).  In March 2016, the RO issued a statement of the case addressing the issues addressed by the March 2014 Board remand; the Veteran has not perfected an appeal on those issues and they are not before the Board or in appellate status at this time.


FINDING OF FACT

The competent medical evidence, together with the competent and credible lay evidence, reasonably demonstrates that the Veteran's back disability featuring degenerative arthritis and disc disease is etiologically related to active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for back disability featuring degenerative arthritis and disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as arthritis]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran is seeking service connection for a back disability.  Specifically, he has asserted that his current disability manifested during active duty service and that his back pain has continued since that time to the present.

Initially, the Board notes that the Veteran has diagnoses of chronic back disease confirmed during the pendency of the claim on appeal, including diagnoses of degenerative arthritis of the spine and degenerative disc disease noted in a December 2015 VA examination report.  Accordingly, the Board is satisfied that the Veteran has satisfied the first element, current diagnosis, set forth under Shedden.  See Shedden, supra.

Review of the Veteran's service treatment and personnel records reveals that, upon enlistment, a September 1973 clinical examination noted his spine to be normal.  The Veteran noted that he was "in good health" and taking no medication.  He also indicated that he did not suffer from any recurrent back pain.  In April 1975, the Veteran reported experiencing left thigh pain; the impression at the time was muscle spasm.  In July 1975, the Veteran complained of back pain.  Specifically, he complained of tightening and aching of the low back, especially after exercise, prolonged sitting, and late in the afternoon and evening.  The Veteran noted that he had done work involving a partial stoop for approximately eight days when the pain began.  The impression was back strain.  In November 1975, the Veteran was seen with complaints of recurrent hip pain with occasional radiation of pain to the low back and knees.  There was no history of trauma.  Upon separation, an August 1976 clinical examination noted the Veteran's spine to be normal.  The Veteran noted that he was in "good" health.  He also indicated that he did not suffer from any recurrent back pain on the medical history questionnaire.  In a subsequent statement, the Veteran reported that there had been no change in his physical condition.

The Board finds that the Veteran's documented complaints of low back pain during service satisfy the second element for service connection, in-service disease or injury, set forth under Shedden.  See Shedden, supra.

Following the Veteran's 1976 discharge from service, there is no clearly documented indication of the health of the Veteran's back / spine until October 1981, when the Veteran sought VA treatment for low back pain.  An October 1981 handwritten VA medical certificate (with an interpretation of the handwriting confirmed by the November 2014 Joint Motion) shows that the Veteran sought treatment for "recurrent low back pain + noted to be radiating to LLE."  This medical certificate further appears to indicate that the Veteran was "treated for this cond[ition] while in the Army."  The associated radiographic report of the lumbosacral spine revealed straightening of the normal lumbar curvature with dextroscoliosis, probably on the basis of a regional muscle spasm.  No vertebral body pathology was noted and the intervertebral spaces were well preserved.

The Veteran filed his first claim seeking to establish service connection for a back disability in November 1981.

In March 1983, the Veteran submitted a written statement explaining "I was treated for a back pain in service which originated from two falls from a tank in which I suffered an injury on my back and was treated at sick calls in Fort Hood, Texas, not only once, but on various occasions.  It is for sure that these incidents affected my legs for irradiations from my back injury."

A March 1984 psychiatric report on a VA medical certificate (added to the claims-file in February 1995) includes a reference to the Veteran's low back pain syndrome ("L.B.P. Syndrome") diagnosis.  Another March 1984 VA medical report (added to the claim-file in February 1995) documents that the Veteran sought treatment for "Low Back Pain since 8 years ago."  The report also appears to describe (as the Board interprets the handwritten notes): "Pt presents L.B.P. since 1975 [with] intermittent exacerbation.  Presents [with] a lot of pain on Rt hip ... [decreased] muscle strength of Lt lower extremity."  This report shows that the Veteran "at present does not have low back pain," but that he had been experiencing "intermittent exacerbations" of low back pain that "refers pain to both hips while sitting or walking."  March 1984 examination of the back revealed "mild tenderness over both para-vertebrae muscle[s]" and "mild levoscoliosis thoracic area."  Examination of the lower extremities reflex testing appears to have revealed decreased reflex responses (listed as "+1" knee jerk and ankle jerk) bilaterally as well as decreased sensation in part of the left lower extremity.

In a letter dated in July 1996 (filed in the record as received in July 2004), F.R.V., M.D. stated that he treated the Veteran in July 1996, with a three day history of pain of severe intensity in the lumbar sacral region that radiated to the left leg.  The letter indicates that the Veteran "stated he has the same condition for the last 20 years," suggesting onset in approximately 1976.  The radiological study detected degenerative disease of the L4-L5 disk, with normal findings of the left hip.  (Dr. F.R.V. provided in a subsequent statement in July 2004 that the Veteran presented in July 1996 complaining of low back pain radiating into the left leg.)

Additional post-service medical records describe symptoms and treatment for back and spine symptoms, consistent with those described above, with indications of progressive severity over the years.

In July 2005, the Veteran was provided with a general VA examination in conjunction with a claim for VA pension benefits.  At that time, the Veteran complained of low back pain since active duty service, which radiated down both legs.  He also experienced pain when lifting heavy weight, prolonged sitting, and prolonged walking.  The VA examiner diagnosed the Veteran with cervical and lumbar myositis, cervical and lumbar degenerative joint disease, multilevel cervical disc disease, lumbar disc disease with bulging disc at L5-S1, Schmorl nodes at T11-T12 and T12-L1 levels, and clinical evidence of neuropathy.

Turning to the crucial third element for service connection under Shedden, nexus, the evidence of record consists of opinions both in support of and against the Veteran's claim.  The Board is free to favor one opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran was provided with a VA spine examination in October 2009.  At that time, the Veteran stated that he experienced chronic upper back pain, which was secondary to lifting heavy equipment while on active duty.  The VA examiner noted that a private August 2009 lumbar computed tomography scan revealed posterior disc bulge at several levels, more prominent at L4-5 toward the right side, resulting in right existing nerve root impingement.  There was also evidence of left nephrolithiasis and diverticulosis.  Cervical spine x-rays revealed spondylosis and intervertebral osteochondral changes of the lower cervical spine.  There was also straightening of the cervical lordosis, noted as possibly related to positioning versus muscle spasm.  Lumbar spine x-rays revealed osteopenia, mild spondylosis, and curvature of the lumbar spine with convexity to the right, which was noted as possibly related to positioning versus mild dextroscoliosis.  The VA examiner diagnosed the Veteran with cervical myositis, cervical muscle spasm, cervical spondylosis, cervical disc disease and posterior disc protrusion at multiple levels, lumbar posterior disc bulge at several levels, mild lumbar spondylosis, and lumbar muscle spasm.

Upon a thorough review of the Veteran's complete VA claims file, including his service treatment records, VA and private treatment records, the VA examiner opined that there was no evidence in the service treatment records that the Veteran had a back injury or complaints of back pain while in service between 1973 and 1976 (overlooking the documentation of back pain during service).  The VA examiner found that the first evidence of complaint of back pain was in 1981, more than five years after the Veteran was discharged from service.  The VA examiner noted that at that time the Veteran was only diagnosed with muscle spasm.  Overall, the VA examiner concluded that the Veteran's back problems were related to the aging process, which was not related to service.  As such, it was the VA examiner's opinion that the Veteran's back pain was less likely than not caused by or a result of service or in any other way causally related to service.

An October 2011 addendum to the October 2009 VA spine examination report noted that the service medical record, dated July 21, 1975, was reviewed.  The VA examiner noted that the Veteran was diagnosed with back strain for which proper treatment was given.  The VA examiner described that in November 1975, the Veteran complained of left hip pain that radiated to his low back and knee (he was diagnosed with left hip pain).  He was provided with anti-inflammatory medication and muscle relaxants with good results.  The VA examiner stated that there was no evidence in the service, VA or private treatment records that the Veteran remained with low back pain within one year of his discharge from service.  Rather, it was determined that the low back pain the Veteran experienced in service was acute and transitory, which improved with proper treatment.  The VA examiner repeated his etiological conclusion that the Veteran's "back conditions are related to normal aging process."  Again, the VA examiner concluded that it was less likely than not that the Veteran's current back disorders are the result of his time in active duty service.

The November 2014 Joint Motion found that the Board's (now vacated) March 2014 decision denied service connection for a back disability based upon analysis that "did not properly consider the evidence of record."  In this regard, the November 2014 Joint Motion noted that the Board found "the first medical evidence of low back pain was recorded in October 1981" and that "when the Veteran first reported back pain in October 1981 during the course of treatment, he did not mention any continuing symptoms since service."  The November 2014 Joint Motion found that "contrary to the Board's finding, the October 1981 VA medical record reflects that Appellant's low back pain was 'recurrent' and also reflects, in part: '... treated for this cond[ition] while in the Army.'"  The November 2014 Joint Motion explains that "this VA medical record is contrary to the Board's finding" and that "the parties agree that this medical record is significant because the Board found it to be a part of the 'inconsistencies [that] further weigh against the Veteran's credibility as to pertinent symptomatology since service.'"  The November 2014 Joint Motion directed attention to the fact that:

the Board relied on an October 2011 VA addendum opinion, which it found to be "highly probative."  .... In this VA addendum opinion, the examiner opined that "it is my opinion that back conditions are less liekly [sic] as not (less than 50/50 probability) caused by or a result of military service" in part because the back complaint reported in service "was acute and transitory which improved with proper treatment given" and "no evidence of treatment within 1 year after discharged from service."

The November 2014 Joint Motion found that "the examiner's rationale does not appear to consider the fact that the October 1981 VA medical record reflects that the low back pain was 'recurrent' and contains a reference to treatment 'for this condition while in the Army.'"  The November 2014 Joint Motion directed that "the Board should consider whether a new VA [] examination or medical opinion is warranted in this case that fully discusses Appellant's medical history, to include the October 1981 VA medical record.'"  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has submitted a March 2015 (received as an attachment to an April 2015 brief from the Veteran's representative) private medical opinion from Dr. A.A.  This March 2015 medical opinion demonstrates that the authoring physician "reviewed the pertinent in-service and post-service medical records as well as [] relevant compensation and pension exams from the veteran's VA Claims File."  The March 2015 medical opinion discusses the evidence in detail, cites medical literature,  and concludes that "it is more likely than not that [the Veteran]'s degenerative back disease is related to injuries sustained in service."  The opinion cites that "[t]here is note of the veteran complaining of back pain in 1975 while in service," and "[t]here is another entry in 1975 - and while the chief complaint at that time is hip pain there is also mention of radiation to the back and knees."  The March 2015 opinion explains: "Given the nature of back and hip pain the symptomatology is more consistent with back pain that has radiated  to the hip and knee."  The March 2015 opinion discusses the evidence indicating that the Veteran consistently identified an in-service onset of his back problems when presenting information to medical treatment providers in the 1980s and 1990s, and notes that "[t]he veteran's complaints since 1975 have been consistent - back pain with radicular symptoms on the left."  The March 2015 medical opinion notes that MRI study of the Veteran's lumbar spine was not done until decades after service, when such study confirmed multi-level disc herniation.

The March 2015 private medical opinion disputes the analysis of the VA medical opinion presented in the October 2009 / October 2011 VA examination report (with addendum).  The March 2015 private medical opinion notes that the October 2009 / October 2011 VA medical opinion characterizes the 1975 back complaint as "transitory" and then finds that the Veteran's post-service chronic back disability is due to the "normal aging process."  The March 2015 private medical opinion challenges the VA medical opinion by noting: "In 1981 the veteran was 29 [note: it appears he was actually 28 at the time], which is hardly an aged individual.  As noted in the literature above, the natural progressing after a disc injury occurs over 20 to 30 years with back pain that comes and goes ...."  The March 2015 opinion notes that no MRI was done to rule out disc injury until decades after service (when disc disease was confirmed), notes the pattern of the Veteran's back pain and left lower extremity symptoms in service with "continued medical entries of back pain with left sided symptoms after service that reference the back pain back to the time of service," and explains that "[t]his is consistent with the symptomatology of a damaged disc as noted in the literature above."  The March 2015 opinion asserts that "there is no logic to what the Compensation and Pension Examiner concludes to be age related back pain that had according to him its onset at age 29 - hardly an age at which you would expect to see degeneration from the natural aging process."

The Veteran also submitted a March 2015 statement (received as an attachment to an April 2015 brief from the Veteran's representative) that recounts that he recalls being treated for his back problems while he was in the Army, that he continued to have back pain after discharge, and that he "went to see a doctor in 1981 because the pain was getting much worse."

The Veteran underwent a new VA examination in connection with this appeal in December 2015 (with the report filed as added to the claims-file in February 2016).  The December 2015 VA examiner discussed pertinent evidence of record and noted that the Veteran was diagnosed with degenerative disc disease in 1996.  The VA examiner also noted that the Veteran recalled suffering a post-service back injury following service and had risk factors for back injury in his post-service occupational history.  The VA examiner concluded that "the current degenerative disc disease of the lumbar spine is less likely than not related to the military service."  The VA examiner reasoned that the in-service low back symptoms "apparently resolved," citing that "the separation exam has no complaints nor abnormalities."  The VA examiner then states: "The lay statement of the Veteran and the hardship of the military service was taken in consideration but the first time the back pain was reported after service was in 1981 and afterward it became recurrent."  The VA examiner states: "I agree with [the March 2015 private medical opinion] that the pain was recurrent after 1981."  The VA examiner also states: "I agree with [the prior VA examiner] in his opinion dated 10/31/11," referring to the VA opinion that attributed the Veteran's back disability to the normal aging process.

The Board has considered the conflicting medical opinions of record with particular attention to the November 2014 Joint Motion's concern that prior adjudication of this claim "did not properly consider ....  [that] the October 1981 VA medical record reflects that Appellant's low back pain was 'recurrent' and also reflects, in part: '... treated for this cond[ition] while in the Army.'"  With attention to this concern, the Board has carefully regarded the fact that the new December 2015 VA medical opinion's analysis, like the previously scrutinized October 2009 / October 2011 VA medical opinion, does appear to clearly contemplate that the October 1981 VA medical report shows "recurrent" low back pain than had been "treated ... while in the Army."  Instead, the December 2015 VA medical opinion states:  "I agree ... that the pain was recurrent after 1981." (emphasis added).

If the Board accepts the December 2015 VA examiner's suggestion that the Veteran has established a pattern of recurrent back disability symptomatology dating back to at least the time of the October 1981 VA medical report, then the matter of considering that October 1981 report's indication that the pattern of symptomatology dated back to service becomes an essential matter to determining whether the nexus element (a link between the claimed back disability and military service) has been met in this case.  The December 2015 VA medical opinion does not adequately address the October 1981 VA report's indication of the recurrent symptomatology dating back to service, as it presents the same problem that the November 2014 Joint Motion was concerned about: a failure to acknowledge and address the contents of the October 1981 VA report's description that the Veteran's low back symptomatology had been recurrent since the time of the Veteran's military service.  The prior October 2009 / October 2011 VA medical opinion presents the same problem and is also inadequate to resolve this question.

The Board finds that the March 2015 private medical opinion is probative and persuasive evidence that reasonably accounts for the factual information of record and explains that the most likely medical etiology of the Veteran's back disability is linked to his military service.  The medical physician that authored the March 2015 private medical opinion is competent to provide the pertinent medical analysis, and the opinion offers a reasonable and persuasive explanation.  According to the March 2015 private medical opinion, the Veteran's documented in-service complaints of low back pain and lower extremity pain together with the post-service documentation of recurrent low back pain with radiation to the lower extremities is consistent with in-service onset of a back disability with lower extremity radiation featuring a disc injury with expected symptoms and degeneration over 20 to 30 years.

Even the December 2015 VA examiner concludes that the Veteran has had a pattern of recurring back symptomatology at least since October 1981.  The Board is mindful that the Veteran's August/September 1976 service separation examination did not indicate any back problems, but this appears to be reasonably consistent with the pertinent established pattern of recurrent symptoms from 1981-and-onward featuring progressively intermittent recurrences rather than constant manifestations.  The Board finds the Veteran's testimony regarding his symptom history to be reasonably consistent and credible in this case.  The Board finds the March 2015 private medical opinion is probative, supports the Veteran's claim, and presents a rationale that is reasonable and consistent with the evidence of record and the cited medical literature.  The Board finds that the contrary October 2009 / October 2011 and December 2015 VA medical opinions of record do not adequately account for the October 1981 VA medical report's indications that his back symptoms at that time were part of a recurring symptomatology dating back to his military service, and thus these opinions do not adequately account for the information of record and are not probative and persuasive to the extent they contradict the March 2015 private medical opinion.

The Board finds that the December 2015 VA medical opinion's expression of agreement with the October 2009 / October 2011 VA medical opinion (finding that the Veteran's back disability is due to normal aging) while also concluding that the Veteran has a pattern of recurring back symptomatology dating back to at least October 1981 raises a question as to the etiology of such a pattern of back symptoms that is not persuasively explained by "normal aging process."  Nor is any significant post-service injury to the back persuasively shown to have occurred prior to October 1981.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record now permits an award of service connection for the Veteran's back disability in this case.  The Board finds that the March 2015 private medical opinion is reasonably persuasive in asserting that the pattern of back symptoms (that has been accepted by even the December 2015 VA examiner as dating back to October 1981, when the Veteran was 28 years old), is not likely explained by normal aging.  The March 2015 private medical opinion is reasonably persuasive in explaining that the most likely explanation for the facts shown in this case regarding the Veteran's back health history is that the Veteran suffered a disc injury during service that progressively degenerated over time following service, manifesting in intermittent recurring back pain with radiation involving the left lower extremity.

Thus, the Board finds that the evidence overall is at least in equipoise as to whether the Veteran's back disability is etiologically linked to his in-service back symptoms.  Affording the Veteran the benefit of the doubt, service connection for the Veteran's back disability featuring degenerative arthritis and disc disease is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability featuring degenerative arthritis and disc disease is granted.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


